HARRIS, J.
There is much to be said for the wife’s extraordinary contributions to the family’s financial needs over the final years of this marriage. Her claim of being “shortchanged” in the divorce is therefore not surprising. But these issues raised in this appeal must be determined on whether there is competent evidence to support the trial judge’s decision. Because we find that there is, we affirm.
The parties agree that in calculating equitable distribution the trial court used (apparently due to a scrivener’s error) the incorrect figure of $135,000 instead of the correct figure of $133,855 as the non-marital value of Royall Construction of Central Florida, Inc. On remand the trial court should correct this error and accordingly revise the equitable distribution numbers.
We find no merit to any other issues.
AFFIRMED AND REMANDED FOR CORRECTION.
GRIFFIN and ORFINGER, R.B., JJ, concur.